Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 19,21,22,23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13,14,15,1 of U.S. Patent No. 11,146,338.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 19,21,22,23 of the present application are an obvious subset of the limitations presented in claims 13,14,15,1 of US Pat No. 11,146,338.
	The following table illustrates the conflicting claim pairs: 
Present Application
19
21
22
23
US Pat 11,146,338
13
14
15
1


	The following table illustrates a mapping of the limitations of claim 19 of the present application when compared against the limitations of claim 13 of US Pat 11,146,338.  The differences have been bolded for purposes of clarity.
Claim 19 of Present Application
Claim 13 of US Pat 11,146,338
19. (Currently Amended) A method, comprising steps of:
13. A method comprising:
 (a) receiving a signal comprising a plurality of data symbols; 
receiving an optical signal comprising a plurality of data symbols;
(b) performing a first training procedure to update an initial set of centroids until a convergence metric associated with an updated set of centroids satisfies a threshold, wherein the step of performing the training procedure comprises, for each data symbol of  a subset of the plurality of data symbols, substeps of:
performing a training procedure to update an initial set of centroids until a convergence metric associated with an updated set of centroids satisfies a threshold, wherein performing the training procedure comprises, for each data symbol of at least a subset of the plurality of data symbols:
(j) assigning a centroid of the initial set of centroids to [[the]] each data symbol of the  subset of the plurality of data symbols;
assigning a centroid of the initial set of centroids to the each data symbol of the at least the subset of the plurality of data symbols;
(ii) updating one or more of the initial set of centroids to generate one or more updated centroids based at least in part on the step of assigning the centroid to each data symbol of  the subset of the plurality of data symbols;
updating one or more of the initial set of centroids to generate one or more updated centroids based at least in part on the assigning the centroid to the each data symbol of at least the subset of the plurality of data symbols;
and (iii) monitoring the convergence metric associated with the updated set of centroids, wherein the convergence metric is based at least in part on a difference between the one or more updated centroids for a first iteration thereof and for a second iteration thereof subsequent to the first iteration;
and monitoring the convergence metric associated with the updated set of centroids, the convergence metric based at least in part on a difference between the one or more updated centroids for a first iteration and for a second iteration;
(c) classifying, after the step of performing the first training procedure, [[the]] each data symbol of the plurality of data symbols according to the updated set of centroids;
classifying, after performing the training procedure, the each of the plurality of data symbols according to the updated set of centroids;
and (d,) demodulating the plurality of data symbols based at least in part on the step of classifying [[the]] each data symbol of the plurality of data symbols, wherein the signal is selected from the group consisting of a wireless communication signal and a wired communication signal.  

and demodulating the plurality of data symbols based at least in part on the classifying the each of the plurality of data symbols.


	As the table above illustrates, all the limitations of claim 19 of the present application are taught by claim 13 of US Pat 11,146,338.  The bolded limitation of claim 19 of the present application,  “…wherein the signal is selected from the group consisting of a wireless communication signal and a wired communication signal.” is taught by claim 13 of US Pat 11,146,338 since the signals transmitted in claim 13 of US Pat 11,146,338 either transmitted via wired or wireless transmission.
Thus, claim 19 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 13 of US Pat 11,146,338, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 23 of the present application when compared against the limitations of claim 1 of US Pat 11,146,338.  The differences have been bolded for purposes of clarity.
Claim 23 of Present Application
Claim 1 of US Pat 11,146,338
23. (New) A method comprising steps of
1. A method comprising:
 (a) receiving, from a transmitter over an optical communication medium, an optical signal including a plurality of data symbols;
receiving, from a transmitter, an optical signal comprising a plurality of data symbols;
(b) converting the received optical signal into an electrical data signal; (c) sampling the electrical data signal to generate a digital signal stream corresponding to the plurality of data symbols; (d) iteratively determining an initial set of centroids for demodulating the plurality of data symbols according to a modulation constellation associated with the plurality of data symbols, wherein the step of iteratively determining comprises, based on the generated digital signal stream and for each data symbol of a first subset of the plurality of data symbols, substeps of:
iteratively determining a set of centroids for demodulating the plurality of data symbols according to a modulation constellation associated with the plurality of data symbols, wherein the iteratively determining comprises, for each data symbol of at least a subset of the plurality of data symbols:
(i) assigning a particular centroid of the initial set of centroids to each data symbol of the first subset of the plurality of data symbols;
assigning a centroid of the set of centroids to the each data symbol of at least the subset of the plurality of data symbols;
and (ii) updating one or more of the initial set of centroids, based at least in part on the substep of assigning the particular centroid to each data symbol of the first subset of the plurality of data symbols, to generate an updated set of centroids;
and updating one or more of the set of centroids based at least in part on the assigning the centroid to the each data symbol of at least the subset of the plurality of data symbols;
and (iii) repeating the step of iteratively determining until a number of iterations equals a predetermined number of iterations; and Preliminary Amendment in U.S. Appl. Ser. 17/498,232 Page 6 of 9(c) demodulating the plurality of data symbols based at least in part on the updated set of centroids,
demodulating the plurality of data symbols based at least in part on the updated set of centroids;
wherein the optical communication medium is selected from the group consisting of an optical fiber and wireless free space optics.  

and receiving an indication of initial values for the set of centroids prior to receiving the optical signal, wherein the assigning the centroid is based at least in part on the initial values for the set of centroids for one or more of the at least the subset of the plurality of data symbols.


	As the table above illustrates, all the limitations of claim 23 of the present application are taught by claim 1 of US Pat 11,146,338.  
Thus, claim 23 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Pat 11,146,338, as anticipation of all limitations is tantamount to obviousness.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 depends on cancelled claim 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over
Millar et al.(US 2016/0277121) in view of Davidson et al.(US 4,868,867).
Considering Claim 23 Miller discloses a method comprising steps of (a) receiving, from a transmitter over an optical communication medium, an optical signal including a plurality of data symbols( See Paragraph 32,33, fig. 1A i.e. an optical receiver(030) for receiving, from a transmitter(010), an optical signal comprising a plurality of data symbols via optical channel(3020)); (b) converting the received optical signal into an electrical data signal( See Paragraph 32,33, fig. 1A i.e. optical receiver(030) for inherently converting the received optical signal into an electrical data signal); (c) sampling the electrical data signal to generate a digital signal stream corresponding to the plurality of data symbols( See Paragraph 33, fig. 1A i.e. receiver front end(031) for sampling the electrical data signal to generate a digital signal stream corresponding to the plurality of data symbols); (d) determining an initial set of centroids for demodulating the plurality of data symbols according to a modulation constellation associated with the plurality of data symbols(See Paragraph 74,75, fig. 8 i.e. a centroid calculation unit(843) for determining or calculating,  using a training sequence,  an initial set of centroids for demodulating via a demodulation unit(853 the plurality of data symbols according to a modulation constellation associated with the plurality of data symbols), wherein the step of determining comprises, based on the generated digital signal stream and for each data symbol of a first subset of the plurality of data symbols, substeps of: (i) assigning a particular centroid of the initial set of centroids to each data symbol of the first subset of the plurality of data symbols(See Paragraph 74-76, fig. 8 i.e. Pilot-Aided Joint CPE(852) for assigning a particular centroid of the initial set of centroids to each data symbol of the first subset of the plurality of data symbols received from the Pilot-Aided DP-CMA(xN) unit(851)); and (ii) updating one or more of the initial set of centroids, based at least in part on the substep of assigning the particular centroid to each data symbol of the first subset of the plurality of data symbols, to generate an updated set of centroids(See Paragraph 75,76, fig. 8 i.e. Pilot-Aided Joint CPE(852) for updating or further processing one or more of the set of centroids, based at least in part on the assigning the particular centroid from the centroid Calc.(x2N)(843) to each data symbol of the first subset of the plurality of data symbols received from Pilot-Aided DP-CMA(xN) equalizer(851), to generate an updated set of centroids); and Preliminary Amendment in U.S. Appl. Ser. 17/498,232 Page 6 of 9(c) demodulating the plurality of data symbols based at least in part on the updated set of centroids(See Paragraph 75,76, fig. 8 i.e. a demodulation unit(853) for demodulating the plurality of data symbols based at least in part on the updated set of centroids), wherein the optical communication medium is selected from the group consisting of an optical fiber and wireless free space optics(See Paragraph 32,11, fig. 1a i.e. the optical communication medium(020) is selected from the group consisting of an optical fiber and wireless free space optics).  
Miller discloses determining the centroid using a training sequence(See Paragraph 75, fig. 8).
Miller does not explicitly disclose a training sequence is iteratively determining; and (iii) repeating the step of iteratively determining until a number of iterations equals a predetermined number of iterations.
Davidson teaches training sequence is an iterative process( See Col. 17 lines 63-64 i.e. the training sequence is an iterative process); and (iii) repeating the step of iteratively determining until a number of iterations equals a predetermined number of iterations( See Col. 19 lines 35-45 i.e. repeating the step of iteratively determining until a number of iterations equals a predetermined number of iterations).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Miller, and have a training sequence to be iteratively determined; and (iii) the step of iteratively determining is repeated until a number of iterations equals a predetermined number of iterations, as taught by Davidson, thus improving transmission signal quality by optimizing accuracy using an iterative process, as discussed by Davidson (Col. 17 lines 63-67).
	Considering Claim 24 Miller discloses an optical transceiver, comprising: a receiver portion configured to receive, from a remote transmitter over an optical communication medium, an optical signal including a plurality of data symbols and nonlinear distortion ( See Paragraph 32,33, fig. 1A i.e. a receiver portion which is an optical receiver(031) configured to receive, from a remote transmitter(010) over an optical communication medium(020), an optical signal including a plurality of data symbols and nonlinear distortion); a processor in operable communication with the receiver portion( See Paragraph 32,33, fig. 1A i.e. a processor(033-040) in operable communication with the receiver portion(031)); and a memory device in operable communication with the processor, wherein the memory device is configured to store computer-executable instructions, which, when executed by the processor, cause the processor to implement a digital signal processing (DSP) algorithm including a feedback loop to remove the nonlinear distortion from the received optical signal( See Paragraph 43,56, fig. 1A i.e. a memory device in operable communication with the processor, wherein the memory device is configured to store computer-executable instructions, which, when executed by the processor(033-040), cause the processor to implement a digital signal processing (DSP) algorithm including a feedback loop to remove the nonlinear distortion from the received optical signal), wherein the DSP algorithm further includes instructions that cause the processor to: iteratively determine an initial set of centroids for demodulating the plurality of data symbols according to a modulation constellation associated with the plurality of data symbols(See Paragraph 74,75, fig. 8 i.e. a centroid calculation unit(843) for determine an initial set of centroids for demodulating via a demodulation unit(853) the plurality of data symbols according to a modulation constellation associated with the plurality of data symbols); assign a particular centroid of the initial set of centroids to each data symbol of a first subset of the plurality of data symbols(See Paragraph 74-76, fig. 8 i.e. Pilot-Aided Joint CPE(852) for assigning a particular centroid of the initial set of centroids outputted from the centroid calculation unit(843) to the each data symbol of at least the subset of the plurality of data symbols received from the Pilot-Aided DP-CMA(xN) unit(851)); updating one or more of the initial set of centroids, based at least in part on the assignment the particular centroid to each data symbol of the first subset, to generate an updated set of centroids(See Paragraph 75,76, fig. 8 i.e. Pilot-Aided Joint CPE(852) for updating or further processing one or more of the set of centroids based at least in part on the assigning the centroid from the centroid Calc.(x2N)(843) to the each data symbol of at least the subset of the plurality of data symbols received from Pilot-Aided DP-CMA(xN) equalizer(851)); and demodulate the plurality of data symbols, based at least in part on the updated set of centroids, to recover the optical signal having removed all or part of the nonlinear distortion(See Paragraph 75,76, fig. 8 i.e. a demodulation unit(853) for demodulating the plurality of data symbols, based at least in part on the updated set of centroids, to recover the optical signal having removed all or part of the nonlinear distortion).  
Miller does not explicitly disclose a training sequence is iteratively determined.
Davidson teaches training sequence is an iterative process( See Col. 17 lines 63-64 i.e. the training sequence is an iterative process).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Miller, and have a training sequence to be iteratively determined, as taught by Davidson, thus improving transmission signal quality by optimizing accuracy using an iterative process, as discussed by Davidson (Col. 17 lines 63-67).
Considering Claim 25 Miller and Davidson disclose the optical transceiver of claim 24, further comprising an analog to digital converter (ADC) in operable communication with the receiving portion and the Preliminary Amendment in U.S. Appl. Ser. 17/498,232 Page 7 of 9processor, wherein the ADC is configured to convert the received optical signal into an electrical data stream prior to execution of the DSP algorithm by the processor(See Miller: Paragraph 32,33, fig. 1A i.e. an analog to digital converter (ADC) which is the receiver front end(031) in operable communication with the receiving portion and the  
 in U.S. Appl. Ser. 17/498,232Page 7 of 9processor(033-040), wherein the ADC(031)  is configured to convert the received optical signal into an electrical data stream prior to execution of the DSP algorithm by the processor(033-040)).  
Considering Claim 26 Miller and Davidson disclose the optical transceiver of claim 25, further comprising a sampling unit disposed between the ADC and the processor, wherein the sampling unit is configured to sample the electrical data stream and generate a sampled digital signal prior to execution of the DSP algorithm by the processor(See Miller: Paragraph 33, fig. 1A i.e. a sampling unit disposed between the ADC(31) and the processor(033-040), wherein the sampling unit is configured to sample the electrical data stream and generate a sampled digital signal prior to execution of the DSP algorithm by the processor).
Allowable Subject Matter
Claims 1,7,10,15-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637